DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-5, 7, 16 of copending Application No. 17307121 with a PGPub of 20200155750. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose microstructure surface having wave structure with Wenzel-Cassie domain.
Claim 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 11-13 of copending Application No. 16524367 with a PGPub of 20200032112. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose microstructure surface having wave structure with Wenzel-Cassie domain.
Claim 1-5 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 12, 19 of copending Application No. 16690701 with a PGPub of 20200155292. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose microstructure surface having wave structure with Wenzel-Cassie domain.
Claim 1, 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 18-20 of copending Application No. 16690701 with a PGPub of 20210340412. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose microstructure surface having capillary action with surfactant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 18-23 are rejected under 35 U.S.C. 103 as obvious over Hulseman et al. (US20170014111), and further in view of Smith et al. (US20140314975) 

Example 6 of instant application in Fig 9

    PNG
    media_image1.png
    475
    683
    media_image1.png
    Greyscale

As to claim 1. Hulseman et al. discloses a device having a microstructure surface (see e.g. Fig 3, Par. 84) comprising: 

    PNG
    media_image2.png
    598
    614
    media_image2.png
    Greyscale

a substrate (see e.g. substrate in Fig 2, Fig 5, Par. 125) comprising a surface having at least a first distinct region and a second distinct region disposed about the surface, the first distinct region comprising a first microstructure pattern having a first surface energy, the second distinct region comprising a second microstructure pattern having a second surface energy (see e.g. comparison between Fig ¾ of Hulseman et al. and Fig 9 of instant application); 
the first surface is operable to develop a spatially varying energy gradient at an interface region between the first surface and a target surface wherein the target surface has a liquid disposed thereon (see e.g. comparison between Fig ¾ of Hulseman et al. and Fig 9 of instant application, Par. 23 of Hulseman et al.).
Surface Energy are properties as the result of surface microstructure. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In rePayne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In rePapesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In reDillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c). MPEP 2144.09. 
Furthermore, Hulseman et al. discloses the pattern design can comprise Combination of different pattern 085A and 087A wherein the pattern can comprise stacked, fluted undulated pattern that has circular holes in Par. 090A to 093A. 
Hulseman et al. does not explicitly disclose it is the spatially varying energy gradient is the result of combination of the first distinct region and the second distinct region disposed about the surface across the surface.
Smith et al. discloses a surface structure that can have liquid impregnated surfaces with enhanced durability and super hydrophobicity even after repeated use (see e.g. abstract, Par. 3-7). surface structure comprising pillars in Par. 54, wherein the surface structure can also have capillary action (see e.g. Par. 80-81) wherein the surface structure has holes that have fins and tapered posts in Par. 147. Smith et al. further discloses the through holes can be tapered, chamfered or contoured in par. 142. 
Both Hulseman et al. and Smith et al. are analogous in the field of microstructure surface, it would have been obvious for a person with ordinary skills in the art to replace one of the two repeating surface microstructures of Hulseman et al. with the capillary pillars with tampered holes as taught by Smith in order to achieve a surface structure that is has enhanced durability even after repeated use as suggested by Smith et al. 
As to claim 2. Hulseman et al. in view of Smith et al. discloses the device of claim 1 wherein at least one of the first microstructure pattern or the second microstructure pattern is configured to develop at least one Wenzel-Cassie domain when in contact with the liquid (see e.g. Par. 44, Par. 48, 101).
As to claim 3. Hulseman et al. in view of Smith et al. discloses the device of claim 2 wherein the at least one Wenzel-Cassie domain and the at least one spatially varying energy gradient develop contact angle confusion when the device is shear translated with respect to the target surface (see e.g. contact angle confusion is the result/property of microstructure, comparison between Fig ¾ of Hulseman et al. and Fig 9 of instant application. shear was created in Par. 108).
As to claim 4. Hulseman et al. in view of Smith et al. discloses the device of claim 1 wherein at least one of the first microstructure pattern or the second microstructure pattern is configured to develop a spatially varying surface energy gradient by capillary action (see e.g. he rounded peaks define areas of increased pressure when substrate 10 is applied against a liquid covered surface that promote a transition of liquid droplets from a suspended Cassie-Baxter state to a Wenzel fully wetted state among at least said first and second sets of micro features. Furthermore, Smith et al. discloses a surface structure that can have liquid impregnated surfaces with enhanced durability and super hydrophobicity even after repeated use (see e.g. abstract, Par. 3-7). surface structure comprising pillars in Par. 54, wherein the surface structure can also have capillary action (see e.g. Par. 80-81) wherein the surface structure has holes that have fins and tapered posts in Par. 147. Smith et al. further discloses the through holes can be tapered, chamfered or contoured in par. 142.)
As to claim 5. Hulseman et al. in view of Smith et al. discloses the device of claim 1 wherein at least one of the first microstructure pattern or the second microstructure pattern is configured to develop Schallamach wave trapping (see e.g. comparison between Fig ¾ of Hulseman et al. and Fig 9 of instant application, Par. 41 of instant application).
As to claim 18. Hulseman et al. in view of Smith et al. discloses the device of claim 1 wherein the first microstructure pattern comprises a plurality of hierarchical microfeatures (see e.g. Fig 4 of Hulseman et al.) and the second microstructure pattern comprises a plurality of capillary microfeatures (see Smith et al. discloses a surface structure that can have liquid impregnated surfaces with enhanced durability and super hydrophobicity even after repeated use (see e.g. abstract, Par. 3-7). surface structure comprising pillars in Par. 54, wherein the surface structure can also have capillary action (see e.g. Par. 80-81) wherein the surface structure has holes that have fins and tapered posts in Par. 147. Smith et al. further discloses the through holes can be tapered, chamfered or contoured in par. 142),
the plurality of hierarchical microfeatures comprising a first pillar and a plurality of second pillars wherein the plurality of second pillars are disposed about the first pillars (see e.g. Fig 4 of Hulseman et al.),
the plurality of capillary microfeatures comprising a plurality of pillars, at least one pillar of the plurality of pillars having a vertically tapered hole disposed about the central cross-section of the pillar (see Smith et al. discloses a surface structure that can have liquid impregnated surfaces with enhanced durability and super hydrophobicity even after repeated use (see e.g. abstract, Par. 3-7). surface structure comprising pillars in Par. 54, wherein the surface structure can also have capillary action (see e.g. Par. 80-81) wherein the surface structure has holes that have fins and tapered posts in Par. 147. Smith et al. further discloses the through holes can be tapered, chamfered or contoured in par. 142. The through holes 606 can have a cross-section which is circular, square, rectangular, polygonal, oval, or any other suitable shape in Par. 142).
As to claim 19. Hulseman et al. in view of Smith et al. discloses the device of claim 18, wherein the vertically tapered hole disposed about the central cross-section of the pillar has a circular cross-section (see e.g. Smith et al. further discloses the through holes can be tapered, chamfered or contoured in par. 142. Furthermore, it would be obvious for a person with ordinary skills in the art to create holes to create capillary actions wherein the hole is about the middle and vertical pillar has vertical hole).
As to claim 20. Hulseman et al. in view of Smith et al. discloses the device of claim 19, wherein the circular cross-section is larger at the top of the hole than the bottom(see e.g. combined with different diameter outer surface for liquid impregnation in Par. 167. thus it would also have been obvious for a person with ordinary skills in the art to modify the hole diameter profile in order to facilitate liquid impregnation), the vertically tapered hole including vertically oriented radial fins defining an interior surface of the hole which develops a surface energy gradient that increases from the top of the hole to the bottom of the hole(see e.g. Smith et al. disclose wherein the surface structure has holes that have fins and tapered posts in Par. 147, Fig 15A. Smith et al. further discloses the through holes can be tapered, chamfered or contoured in par. 142. surface tension gradients in Par. 42).
As to claim 21. Hulseman et al. in view of Smith et al. discloses the device of claim 18, wherein at least one pillar of the plurality of the second pillars include a surface with vertically oriented radial fins (see e.g. Smith et al. disclose wherein the surface structure has holes that have fins and tapered posts in Par. 147, Fig 15A).
As to claim 22. Hulseman et al. in view of Smith et al. discloses the device of claim 18, wherein the plurality of hierarchical microfeatures are taller than the plurality of plurality of capillary microfeatures (see e.g. Smith et al. disclose the height of the capillary feature can be adjusted to nm in Par. 48).
As to claim 23. Hulseman et al. in view of Smith et al. discloses the device of claim 18, wherein the vertically tapered hole passes through the pillar and communicates with a through-hole disposed in a bulk of the substrate (see e.g. Smith et al. discloses the surface can facilitate transporting liquid or dispensing tip in Par. 47, one or more through holes in Par. 81 for liquid delivery mechanism in Par. 142, thus it would have been obvious for a person with ordinary skills in the art to modify he substrate to also have through holes to facilitate transporting liquid).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hulseman et al. (US20170014111) and Smith et al. (US20140314975), and further in view of Coleman et al. (US 9804607)
As to claim 6. Hulseman et al. in view of Smith et al. does not discloses the device of claim 1 wherein at least a portion of the surface comprises a surfactant disposed thereon and the spatially varying energy gradient is developed at least in part by the surfactant.
Coleman et al. discloses a microstructure fluid transfer component film can have surfactant on the structure layer wherein surfactant can increase durability and adjust the properties of the fluid transfer component in line 10-20, 55-68 in column 6, line 1-15 in column 24. 
Both Hulseman et al. in view of Smith et al. and Coleman et al. are analogous in the field of microstructure surface that can transfer fluid, it would have been obvious for a person with ordinary skills in the art to modify at least a portion of the first surface of Hulseman et al. in view of Smith et al. with surfactant as taught by Coleman et al. such that microstructure layer can have surfactant on the structure layer wherein surfactant can increase durability and adjust the properties of the fluid transfer component as suggested in line 10-20, 55-68 in column 6, line 1-15 in column 24 of Coleman et al. 
As the result, the spatially varying energy gradient of Hulseman et al. in view of Coleman et al is developed at least in part by the surfactant is also met. 

Response to Arguments
Applicant's arguments filed 9/13/2022 are have been fully considered but they are not persuasive. 

Nonstatutory Double Patenting
Applicant argues it is Applicants’ position that amended claim 1, and its dependent claims as amended, are now patentably distinct from the claims of the copending applications and are therefore not subject to a nonstatutory double patenting rejection.
Examiner respectfully disagrees:
The Nonstatutory Double Patenting are kept in the current office action as the amended claims of the instant application are still not patentably distinct from the claims of the copending applications and are therefore are still subject to a nonstatutory double patenting rejection.

Claim Rejections — 35 U.S.C. § 102 & § 103
Claim 1 has been amended. 
Applicant argues Hulseman does not disclose or render obvious a first distinct region and a second distinct region disposed about the surface, each distinct region comprising a microstructure pattern wherein the combination of the distinct regions are operable to develop a spatially varying energy gradient across the surface. The Office Action cites to Fig. 9 of the instant application as a comparison to Figs. 3 and 4 of Hulseman. Claim 1 requires a substrate that comprises a first distinct region having a first microstructure pattern and a second distinct region have a second microstructure pattern disposed about the surface. Figs. 3 and 4 of Hulseman do not disclose two microstructure patterns disposed about two distinct regions of the substrate. Instead, Hulseman discloses a hierarchical micropattern that is disposed about the surface creating a single distinct region of the substrate. The claims require distinct regions disposed about the substrate. Because Hulseman discloses a first level of microfeatures (sinusoid waveform), upon which are disclosed a second level of microfeatures (pillars) disposed on the first level, and then further a third level of microfeatures (pillars) that are disposed on the second level. This hierarchical microstructure pattern creates one distinct region disposed on the substrate. Hulseman does not disclose a second distinct region of a second microstructure pattern, therefore, Hulseman fails to disclose each of the elements claimed. Thus, an anticipation rejection under § 102(a)(1) is therefore improper. Accordingly, it is respectfully submitted that independent claim 1, and all claims dependent therefrom, should be allowed over the cited references.
In addition to not being subject to § 102, claim 1 and its dependent claims are not rendered obvious under § 103. Hulseman does not teach or disclose a motivation to create a surface having two distinct regions with microfeature patterns that are capable of creating a surface energy gradient across the substrate. In view of the above, Applicants respectfully submits that a prima facie case for obviousness with respect to Claims 1-6 has not been made, and accordingly requests reconsideration of the Application. 
Examiner respectfully disagrees:
102 rejection are withdrawn, regarding 103 rejection: 
Hulseman et al. already discloses the pattern design can comprise Combination of different pattern 085A and 087A wherein the pattern can comprise stacked, fluted undulated pattern that has circular holes in Par. 090A to 093A. 
Smith et al. discloses a surface structure that can have liquid impregnated surfaces with enhanced durability and super hydrophobicity even after repeated use (see e.g. abstract, Par. 3-7). surface structure comprising pillars in Par. 54, wherein the surface structure can also have capillary action (see e.g. Par. 80-81) wherein the surface structure has holes that have fins and tapered posts in Par. 147. Smith et al. further discloses the through holes can be tapered, chamfered or contoured in par. 142. 
Both Hulseman et al. and Smith et al. are analogous in the field of microstructure surface, it would have been obvious for a person with ordinary skills in the art to replace one of the two repeating surface microstructures of Hulseman et al. with the capillary pillars with tampered holes as taught by Smith in order to achieve a surface structure that is has enhanced durability even after repeated use as suggested by Smith et al. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bluecher et al. (US 20180147321), Kondo et al. (US20010003688).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/           Primary Examiner, Art Unit 1783